Citation Nr: 1427883	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  08-37 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1980.  The Veteran also was a member of the National Guard/Reserves.  

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a September 2006 rating decision issued by the Regional Office (RO) in Fort Harrison, Montana.  It was remanded by the Board for additional consideration in September 2010 and has now been returned to the Board.

The Veteran testified before the undersigned Veterans Law Judge in June 2010.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his response to the most recent December 2011 supplemental statement of the case (SSOC), the Veteran requested that VA obtain a claims history from his former health insurance company.  He alleges that this would show that he sought treatment for his neck and left shoulder earlier than the other evidence of record suggests.  Since the Veteran has identified additional evidence that may be pertinent to his claim, VA should make an attempt to obtain this information.

Additionally, the Board finds that another examination is warranted in this case.  At the September 2009 VA examination, the report of which was apparently signed in October 2009, the examiner explained that the Veteran only had mild degenerative changes of the cervical spine based on an x-ray report.  However, an October 2009 MRI shows that in addition to mild broad based disk problems at C4-C5 and C5-C6 there was a broad based disk noted at C4-C5 which was associated with mild degenerative osteoarthropathy and which produced a mild degree of central canal narrowing.  Although the examiner subsequently provided two addenda to his examination report, it is unclear whether this MRI report was ever reviewed.  In any event, the examiner did not explain whether there was any significance to the MRI findings, especially in light of the fact that the Veteran's private physician suspected a herniated disk and nerve root impingement.

 Additionally, the examiner addressed the findings of mild degeneration of the left AC joint, but at his hearing the Veteran clarified that he was actually claiming what he believed was nerve root impingement from the cervical spine and not just a degenerative joint condition.  Since the Veteran did not clarify this until the hearing, the examiner did not consider the Veteran's contention that he had neurological problems in the area of the left shoulder.  His private physician suspected that the shoulder condition was a combination of arthritis and a C5-6 nerve root injury.  

The Board also notes that there were some significant divergent physical findings between the private physician and the VA examiner, such as whether there was any atrophy in the left shoulder area. The private physician noted measurable atrophy, while the VA examiner specifically found no atrophy.  The private physician also found weakened movement of the left arm and hand while the VA examination report indicated no weakness was present.  These findings should be reconciled, if possible. 

Further examination of the cervical spine and left shoulder is therefore necessary to consider the additional information received after the September 2009 examination and to reconcile the differences between the VA examination findings and the May 2009 findings of the private physician.

Additionally, the last SSOC was issued in December 2011 and there are likely more recent treatment records available which should be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any treatment received for his cervical spine and/or left shoulder since December 2011 and provide appropriate releases to enable VA to obtain these records.  All identified treatment records should be obtained.  Additionally, regardless of whether the Veteran responds, a reasonable search should be made for any more recent VA treatment records. 

All identified treatment records should be obtained to the extent possible and, if any identified records are determined to be unavailable the efforts made to obtain the records should be documented in the claims file and the Veteran should be appropriately notified.

2.  Request the Veteran provide any necessary authorizations to enable VA to obtain his insurance claims history.  If the Veteran provides the required information and authorizations, make appropriate efforts to obtain this information and, if it is unavailable, document this in the claims file and notify the Veteran.

3.   After the above development is completed, schedule the veteran for orthopedic and neurological examinations of the cervical spine and left shoulder.  The examiner(s) should review the claims file in conjunction with the examination(s).  

The examiner(s) should identify each cervical spine and left shoulder disorder that is present, and for each such disorder, opine as to whether it is at least as likely as not (at least 50 percent likely) that it was caused or aggravated (made permanently worse) by a disease or injury in service, including repeated parachute jumps or a parachute accident in which the Veteran injured his back and knees.  Additionally, if a neurological problem involving the left shoulder/arm is diagnosed, the examiner should indicate whether it is caused or aggravated by any cervical spine condition.  

The examiner(s) must provide a complete rationale for his or her conclusions.  In doing so, the examiner(s) should discuss the 2008 and 2009 VA examination findings as well as the private physician's May 2009 report, and, to the extent possible, reconcile any divergent findings.    

4.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC). 

Thereafter, if indicated, the case should be returned to the Board.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



